

116 HR 7321 IH: Elevating America’s Workforce Act
U.S. House of Representatives
2020-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7321IN THE HOUSE OF REPRESENTATIVESJune 24, 2020Ms. Stefanik (for herself and Mr. Moulton) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Workforce Innovation and Opportunity Act to establish grants to support the establishment of personal reemployment accounts to assist Americans in gaining skills and returning to work following the economic disruption caused by COVID–19.1.Short titleThis Act may be cited as the Elevating America’s Workforce Act.2.Grants to support personal reemployment accountsSubtitle B of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3151 et seq.) is amended by adding at the end the following:5Personal Reemployment Accounts137A.PurposesThe purposes of this chapter are to provide for the establishment of personal reemployment accounts for certain individuals identified as likely to need additional job training to make a successful transition to new employment following the economic disruption caused by COVID–19, in order to—(1)accelerate the reemployment of such individuals;(2)promote the retention in employment of such individuals; and(3)provide such individuals with enhanced flexibility, choice, and control in obtaining job training services.137B.DefinitionIn this chapter, the term State means each of the several States of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and the United States Virgin Islands.137C.Grants to States(a)GrantsThe Secretary shall—(1)reserve 1/10 of 1 percent of the amount appropriated under section 136(d)) for use under section 137I; and(2)use the remainder of the amount appropriated under section 136(d) to make allotments in accordance with subsection (b).(b)Allotment among States(1)In generalNot later than 15 days after an amount is first appropriated under section 136(d) and from the amount made available under subsection (a)(2), the Secretary shall allot to each State an amount that is proportionate to the relative number of unemployed individuals in the State as compared to the total number of unemployed individuals in all States in order to provide assistance for eligible individuals in accordance with this chapter.(2)Small state minimum allotmentThe Secretary shall ensure that—(A)each State (other than the United States Virgin Islands) shall receive an allotment under paragraph (1) that is not less than 3/10 of 1 percent of the amount made available under subsection (a)(2) for the fiscal year; and(B)the United States Virgin Islands shall receive an allotment under paragraph (1) that is not less than 1/10 of 1 percent of the amount made available under subsection (a)(2) for the fiscal year.(c)AvailabilityNotwithstanding section 189(g)(1), amounts made available under subsection (a) to carry out this chapter shall be available for obligation and expenditure beginning on the date of the enactment of the Elevating America’s Workforce Act.137D.Within State allocation(a)AllocationOf the amount allotted to a State under section 137C—(1)not more than 10 percent of the amount may be reserved by the Governor of the State to—(A)of which 2 percent may be used to—(i)enhance labor market information tools and the availability of regional labor market information; and(ii)carry out other appropriate activities to implement this chapter; and(B)of which any remaining amounts may be used to distribute funds to local areas for the establishment of personal reemployment accounts described in section 137E for eligible individuals in such local areas, based on a determination of need by the State for such funds; and(2)not later than 15 days after receiving such allotment, the remaining amount shall be allocated by the State to local areas in accordance with the formula described in subsection (b) for the establishment of personal reemployment accounts described in section 137E for eligible individuals in such local areas, of which not more than 5 percent of the amount allocated to a local area may be reserved by the local board involved for start-up costs and other operating costs related to the provision of assistance under this chapter. (b)FormulaA State shall allocate funds to local areas in the State under subsection (a)(2) in an amount that is proportionate to the relative number of unemployed individuals in the local area as compared to the total number of unemployed individuals in the State. 137E.Personal reemployment accounts(a)Accounts(1)In general(A)Establishment of accountsNot later than 6 months after funds are allocated to a local area under section 137D, such funds shall be used to establish personal reemployment accounts for eligible individuals to be used in accordance with section 137F.(B)Use of unobligated funds(i)In generalAny unobligated funds that remain in a deactivated account shall—(I)not later than 3 months of such deactivation, be used(II)to establish a new personal reemployment account described in subparagraph (A); or(III)returned to the State to be used in accordance with section 137D(a)(1)(B).(ii)Deactivated account definedIn this subparagraph, the term deactivated account means a personal reemployment account—(I)that has been established for 1 year; or(II)that has been established for 3 months in a case in which the individual has not begun the training purchased using such account under section 137(a).(C)Other limitationsAn eligible individual may receive only one personal reemployment account, and such an account shall not be transferable.(2)CompositionEach account shall be comprised of a training fund and a reemployment bonus, which shall function independently for the purposes designated in section 137F.(3)AmountThe State shall establish the amount of the training fund and the reemployment bonus, which shall be uniform throughout the State, pursuant to the following criteria:(A)With respect to the training fund, the State may establish—(i)a maximum amount of $6,000; and(ii)a minimum amount is $3,000.(B)With respect to the reemployment bonus, the State may establish—(i)a maximum amount of $2,000; and(ii)a minimum amount of $1,000.(4)Limitation on additional servicesDuring the 1-year period following the establishment of an account for an eligible individual, the eligible individual may not receive training services funded under this title (other than the services or training funded under section 137F(a)).(b)Eligible individuals(1)Minimum eligibility criteria requirements(A)In generalSubject to subparagraph (B), an individual shall be eligible to receive assistance under this chapter if, beginning after the date of enactment of the Elevating America’s Workforce Act, the individual—(i)is identified by a local area as likely in need of job training to make a successful transition to new employment; and(ii)is receiving cash benefits payable with respect to the individual’s unemployment, including any benefits payable under subtitle A of title II of division A of the CARES Act (Public Law 116–136).(B)Additional eligibility and priority criteriaA State may establish criteria that is in addition to the criteria described in subparagraph (A) for the eligibility of individuals to receive assistance under this chapter. A State may also establish criteria for priority in the provision of assistance to such eligible individuals under this chapter.(2)Transition ruleAt the option of the State, an individual may be eligible to receive assistance under this chapter if the individual—(A)during the 1-year period following the date of the enactment of the Elevating America’s Workforce Act, exhausted all rights to the cash benefits described in paragraph (2)(A)(ii); and(B)is separated from employment in an industry or occupation that has experienced declining employment, or no longer provides any employment, in the local labor market on the date of the determination of eligibility of the individual under this paragraph.(3)No individual entitlementNothing in this chapter shall be construed to entitle any individual to receive a personal reemployment account.(c)Local administration(1)In generalA local board shall administer personal reemployment accounts established under this chapter through the one-stop delivery system. (2)Information and attestationPrior to the establishment of a personal reemployment account for an eligible individual under this chapter, the one-stop delivery system shall ensure that the individual—(A)is informed of the requirements applicable to the personal reemployment account, including the allowable uses of funds from the account, the limitations on access to services described under section 137E(a)(4) and a description of such services, and the conditions for receiving a reemployment bonus;(B)has completed an orientation session, either in person or virtual, that includes an overview of the personal reemployment account and the basic career services that are available through the one-stop;(C)is provided access to information on—(i)potential training providers, included the training providers specified in section 134(c)(3)(F);(ii)the most up-to-date regional labor market data and analysis of skills needed by employers in the region; and(iii)in-demand industry sectors or occupations in the local area;(D)has the option to develop a personal reemployment plan which will identify the employment goals and appropriate combination of services selected by the individual to achieve the employment goals; and(E)signs an attestation that the individual will—(i)comply with the requirements relating to the personal reemployment accounts under this chapter; and(ii)be responsible for any expenditures that are not allowable to be reimbursed by the account.(3)Periodic contactThe one-stop delivery system shall conduct periodic, not less than once every three months, interviews with the eligible individual to discuss the usage of their personal reemployment account and assist the recipient in meeting such individual’s employment goals.137F.Use of funds(a)Allowable activities(1)In generalSubject to subsection (c) and paragraph (3) of this subsection, an eligible individual may use amounts in the training fund to—(A)purchase training services (including the services specified in section 134(c)(3)(D)) from a provider of such training services, which—(i)shall be a provider that—(I)offers training that leads to a recognized postsecondary credential; and(II)as of the date of enactment of the Elevating America’s Workforce Act, has been in operation for at least a 6-month period; and(ii)may be a provider that is not on the list of eligible providers of training services described in section 122(d);(B)provide to the employer with whom the individual enters into a work-based training agreement described in paragraph (2) for the provision of on-the-job training, reimbursement of—(i)(I)in the case of an employer with not more than 100 employees, 75 percent of the wages earned by the eligible individual while engaged in the training, except that such reimbursement shall not exceed the amounts in the training fund as of the date of such reimbursement; and(II)in the case of an employer with more than 100 employees, 50 percent the wages earned by the eligible individual while engaged in the training, except that such reimbursement shall not exceed the amounts in the training fund as of the date of such reimbursement; and(ii)upon completion of such training and meeting the requirements to receive an unemployment bonus under subsection (b)(1), 25 percent of the wages earned by the eligible individual while engaged in the training, except that such reimbursement shall not exceed the amounts in the training fund as of the date of such reimbursement; or(C)purchase the training services described in subparagraph (A) and provide the employer reimbursement described in subparagraph (B).(2)Work-based training agreementTo receive on-the-job training from an employer as described in paragraph (1)(B), an eligible individual shall enter into a work-based training agreement with the employer to establish—(A)the length of the training, the hourly wage rate of the individual, the amount in the individual’s training fund, the skills necessary for the job and the individual’s current attainment level of such skills, the skills to be learned during the training; and(B)a requirement that, prior to beginning such training, the eligible individual provide to the one-stop delivery system for purposes of receiving a payment or reimbursement in accordance with paragraph (3), a copy of such agreement and, during such training, any documentation of the wages earned by the individual while engaged in such training.(3)Delivery of servicesThe one-stop delivery system may pay costs for the services and training described in paragraph (1), through a voucher system, or by reimbursement to the eligible individual or employer upon—(A)receipt of appropriate cost documentation for training services under paragraph (1)(A), consistent with safeguards described in the State application under section 137G; or(B)receipt of documentation of wages earned by the individual while engaged in on-the-job training under paragraph (1)(B) for which the one-stop delivery system has received a copy of the work-based training agreement established under paragraph (2).(b)Reemployment bonus(1)In generalAn eligible individual shall be provided, directly and in cash, a reemployment bonus, in a case in which, not later than 6 weeks after the completion of any training purchased under subsection (a) and not later than 1 year after the establishment of the individual’s account—(A)the individual obtains full-time, unsubsidized employment (which is not the on-the job training described in subsection (a)(1)(B)); and(B)meets one of the following:(i)Receives a recognized postsecondary credential necessary for such employment upon completion of the training purchased under subsection (a).(ii)Completes the on-the-job training purchased under subsection (a) and gains the skills necessary for such employment.(2)PaymentsThe following shall apply with respect to an eligible individual described in paragraph (1):(A)60 percent of the remaining reemployment bonus shall be paid to the individual upon the employment described in paragraph (1). (B)40 percent of the remaining reemployment bonus shall be paid to the individual after 26 weeks of employment retention.(3)Training fundExcept as provided in (c)(2), upon receipt of a reemployment bonus under paragraph (1), an individual may not use any funds remaining in the individual’s training fund.(c)LimitationsThe following shall apply with respect to personal reemployment accounts under this chapter:(1)Amounts in a personal reemployment account established for an individual may be used during the 1-year period after the date of the establishment of the account for an individual, except that such individual shall begin any training the individual purchased under subsection (a) not later than 3 months after such establishment.(2)During the 1-year period after the date on which an individual’s account is established, if such individual receives a reemployment bonus under subsection (b) and becomes unemployed, the individual—(A)may use the amount remaining in the training fund portion of the individual’s for the purposes described in subsection (a); and(B)may not be eligible for additional cash payments under subsection (b).137G.State application(a)In generalIn order for a State to receive an allotment under section 137C, the Governor of the State shall submit to the Secretary an application that includes a description of how the State intends to carry out the personal reemployment accounts authorized under this chapter, including—(1)the criteria and methods to be used for determining eligibility for the personal reemployment accounts and the additional criteria and priority for service that the State intends to apply, if any, pursuant to section 137E(b)(1)(B);(2)the methods or procedures, developed in consultation with local boards and chief elected officials, to be used to provide eligible individuals information relating to services, providers and employers, and safeguards, to ensure that funds from the personal reemployment accounts are used for purposes authorized under this chapter; and(3)how the State will coordinate the activities carried out under this chapter with the employment and training activities carried out under section 134 and other activities carried out through the one-stop delivery system in the State.(b)Application submission and approvalA State application submitted to the Secretary under subsection (a) by a Governor shall be considered to be approved by the Secretary at the end of the 30-day period beginning on the date the Secretary receives the application, unless the Secretary makes a written determination during such period that the application is incomplete or otherwise inconsistent with the provisions of this chapter.137H.Program information(a)In generalThe Secretary may require from States the collection and reporting on such financial, performance, and other program-related information as the Secretary determines is appropriate to carry out this chapter, including the evaluation described in section 137I.(b)Training Provider Performance DataEach State shall submit annually to the Secretary and make available (including by electronic means), in an easily understandable format, performance data with respect to each provider of training under this chapter containing the following information:(1)The total number of program participants who received training services.(2)The percentage of program participants who are in unsubsidized employment during the second quarter after exit from the program.(3)The percentage of program participants who are in unsubsidized employment during the fourth quarter after exit from the program. (4)The median earnings of program participants who are in unsubsidized employment during the second quarter after exit from the program.(5)In the case of a training provider described in section 137F(a)(1)(A), the percentage of program participants who obtain a recognized postsecondary credential during participation in or within 1 year after exit from the program.(6)In the case of an employer providing on-the-job training described in section 137F(a)(1)(B), the percentage of program participants who completed on-the-job training supported under this chapter and achieved measurable skills gains necessary for employment.137I.Evaluation, technical assistance, and data collection activities(a)EvaluationFrom the amount made available under section 137C(a)(1), the Secretary, pursuant to the authority provided under section 169, shall, directly or through grants, contracts, or cooperative agreements with appropriate entities, conduct an evaluation of the activities carried out under this chapter.(b)Conduct of evaluationThe evaluation shall examine the effectiveness of such activities in achieving the purposes described in section 137A, including the effectiveness with respect to individuals with barriers to employment, disaggregated by each subpopulation of such individuals, and by race, ethnicity, sex, and age, and such other purposes as the Secretary determines are appropriate.(c)ReportThe report to Congress under section 169(e) relating to the results of the evaluations required under section 169 shall include the recommendation of the Secretary with respect to the use of personal reemployment accounts as a mechanism to assist individuals in obtaining and retaining employment..3.AdministrationSection 107(d) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3122(d)) is amended—(1)in paragraph (8)(A)(i), by inserting , activities authorized under section 137F after section 134; and(2)in paragraph (12)(B)(i)(I), by striking sections 128 and 133 and inserting sections 128, 133, and 137D.4.Authorization of appropriationsSection 136 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3181) is amended by adding at the end the following:(d)Personal reemployment accounts(1)In generalThere is authorized to be appropriated $8,612,000,000 for fiscal year 2020 to carry out chapter 5.(2)AvailabilityAmounts appropriated pursuant to the authorization of appropriations under paragraph (1) to carry out section 137I are authorized to remain available until expended.. 5.Conforming amendmentThe table of contents for the Workforce Innovation and Opportunity Act is amended by inserting after the items relating to chapter 4 of subtitle B of title I the following new items:Chapter 5—Personal Reemployment Accounts Sec. 137A. Purposes. Sec. 137B. Definition. Sec. 137C. Grants to States. Sec. 137D. Within State allocation. Sec. 137E. Personal reemployment accounts. Sec. 137F. Use of funds. Sec. 137G. State application. Sec. 1357. Program information. Sec. 137I. Evaluation, technical assistance, and data collection activities..